DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/17/2020 does not put the application in condition for allowance.
	Examiner withdraws rejections under 35 USC 112 in prior office action due to the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 16-19 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Pinarbasi (US Pub No. 2012/0318319)
	Regarding Claim 1, Pinarbasi et al. teaches a solar module [Fig. 11, 0059] comprising:
a plurality of super cells  arranged in physically parallel rows [See 301A-C, and 302A-C, Fig. 11], each super cell comprising a plurality of solar cells arranged with opposing edges of adjacent solar cells overlapping and conductively bonded to each other to electrically connect the solar cells of a respective super cell in series [Fig. 10, 0058];
	a bus electrical conductor [In figure 9a, there are three “340” listed, examiner is interpreting the middle 340 as the bus electrical conductor, 0056, and according to figure 9b and 9c, the middle 340 is 
	wherein the bus electrical conductor located physically in-plane with the first and second super cells and connects to the bypass diode in a region between the first and second super cells [Fig. 9a-9b, the bus electrical conductor is located in a region between the first and second solar cells, 0056].
	Regarding Claim 2, Pinarbasi et al. teaches wherein the super cells are electrically connected in parallel [0016].
	Regarding Claim 3, Pinarbasi et al. teaches further comprising: one or more interconnects [top and bottom 340 and each 360 in Fig. 9a and Fig. 11, 0052, 0060,] connecting two super cells of the plurality of super cells in parallel at an intermediate position along the two super cells [Fig. 9a], wherein the one or more interconnects electrically connect an intermediate solar cell of one of the two super cells to an adjacent intermediate solar cell of the other of the two super cells [Fig. 9a and Fig. 5].
	Regarding Claim 5, Pinarbasi et al. teaches wherein the two super cells are the first and second super cells, and the one or more interconnects span the gap between adjacent first and second super cells [Fig. 11]
	Regarding Claim 16, Pinarbasi et al. teaches a solar module [Fig. 11, 0059] comprising: a plurality of super cells arranged in two or more physically parallel rows [See 301A-C, and 302A-C, Fig. 11], each super cell comprising a plurality of solar cells arranged with opposing edges of adjacent solar cells overlapping and conductively bonded to each other to electrically connect the solar cells of a respective super cell in series [Fig. 10, 0058];
	a bus electrical conductor [In figure 9a, there are three “340” listed, examiner is interpreting the middle 340 as the bus electrical conductor, 0056, and according to figure 9b and 9c, the middle 340 is 
	ribbons for connecting the bus electrical conductor to a bypass diode [370 are the ribbons, Fig. 9b, 0059, 370 connects to junction box, which comprises bypass diodes, 0041]; and one or more interconnects [top and bottom 340, Fig. 9a, 0052, 0016] connecting the first and second super cells of the plurality of super cells in parallel at an intermediate position along the two super cells, wherein the one or more interconnects electrically connect an intermediate solar cell of one of the two super cells to an adjacent intermediate solar cell of the other of the two super cells [201A, Fig. 5, 0046].
	Regarding Claim 17, Pinarbasi et al. teaches a solar module [Fig. 11, 0059] comprising:
a plurality of super cells arranged in physically parallel rows, each super cell comprising a plurality of solar cells arranged with opposing edges of adjacent solar cells overlapping and conductively bonded to each other to electrically connect the solar cells of a respective super cell in series [Fig. 10, 0058];
	one or more interconnects [bottom 340, Fig. 9, 0052, 0016] connecting the plurality of super cells in parallel at an intermediate position along the plurality of super cells [Fig. 11], the one or more interconnects spanning one or more row gaps between adjacent rows of the super cells; and
	a bus electrical conductor  [In figure 9a, there are three “340” listed, examiner is interpreting the top 340 as the bus electrical conductor, 0056] running in a center line gap between and physically in-plane with two adjacent rows of the super cells to connect to a bypass diode [Fig. 9a, 11], the center line gap running along a center line of the module [Fig. 9a, 11, 0059]
	Regarding Claim 18, Pinarbasi et al. teaches wherein the bus electrical conductor [top 340, Fig. 9, 0059] occupies a portion of a front surface of the solar module [Fig. 11], thereby requiring the center line gap between the two adjacent rows of the super cells, and, other than the center line gap, the rows 
	Regarding Claim 19,  Pinarbasi et al. teaches wherein the bus electrical conductor [top 340, Fig. 9, 0059] includes a plurality of conductor segments [plurality of 360, Fig. 11, 0060] to connect to a plurality of bypass diodes [0056], such that each of the bypass diodes is arranged to bypass a different section of each of the super cells when the different section is in a reverse bias condition [Fig. 5, 0046].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US Pub No. 2012/0318319) in view of Farrelly (US Pub No. 2012/0080078)
Regarding Claim 4, Pinarbasi et al. teaches further comprising: one or more second interconnects [top and bottom 340 and each 360 in Fig. 9a and Fig. 11, 0052, 0060] and silent on connecting a third super cell of the plurality of super cells in parallel to the two super cells at the intermediate position along the two super cells, wherein the one or more second interconnects electrically connect an intermediate solar cell of the third super cell to the intermediate solar cell of the one of the two super cells.
	Farrelly et al. teaches an arrangement of a bypass diodes arranged in-plane with first and second super cells in the gap between first and second super cells [See 16, Fig. 6-7, 0028]. The additional rows of Farrelly et al. provide additional rows of super cells.
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply additional rows of super cells as shown by Farrely et al. to the super cells of Pinarbasi et al. in order to provide a solar module with additional power density [Abstract]. 
	Regarding Claim 6, within the combination above, modified Pinarbasi et al. teaches wherein the one or more interconnects [top and bottom 340 and each 360 in Fig. 9a and Fig. 11, 0052, 0060] run perpendicular to the bus electrical conductor [In figure 9a, there are three “340” listed, examiner is interpreting the middle 340 as the bus electrical conductor, 0056, and according to figure 9b and 9c, the middle 340 is located beneath the solar cells and in plane with the solar cells]. Examiner notes portion of 360 is running perpendicular to the bus electrical conductor.
	Regarding Claim 7, Pinarbasi et al. is silent on wherein the bypass diode is arranged physically in-plane with the first and second super cells in the gap between the first and second super cells.
	Farrelly et al. teaches an arrangement of a bypass diodes arranged in-plane with first and second super cells in the gap between first and second super cells [See 16, Fig. 6-7, 0028].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the bypass diode configuration of Farrelly et al. with the solar cells of Pinarbasi et al. as it is merely 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 20, within the combination above, modified Pinarbasi et al. teaches wherein each of the super cells has a first bypass section and a second bypass section, and the first and second bypass sections of a first one of the super cells is adjacent to the respective first and second bypass sections of a second one of the super cells [Farrelly: Fig. 2, See 16, 0028].
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US Pub No. 2012/0318319) in view of Asai (US Pat No. 5330583)
	Regarding Claim 8, Pinarbasi et al. is silent on further comprising an additional bypass diode connected to the bus electrical conductor in a region between the first and second super cells, such that the bypass diode and the additional bypass diode are arranged to bypass different sections of each of the first super cell and the second super cell when a respective one of the different sections is in a reverse bias condition.
	Asai et al. teaches a diode [3d and 4A, Fig. 11A, C9 ln 5-20, C6 ln 55-65] between solar cell rows [Fig. 11A] used to allow output currents of solar battery cells to be bypassed [C1 ln 5-15]
	Since Pinarbasi et al. teaches the use of bypass diodes, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the bypass diode configuration of Asai et al. with the solar cells of Pinarbasi et al. as it is merely the selection of known selection of known diode configuration of solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 9, within the combination above, modified Pinarbasi et al. teaches wherein the bypass diode and the additional bypass diode are arranged physically in-plane with the first and second super cells in the gap between the first and second super cells [See rejection above]
	Regarding Claim 10, within the combination above, modified Pinarbasi et al. teaches wherein the bypass diode is arranged along a peripheral edge of the solar module [See rejection above]
	Regarding Claim 11, within the combination above, modified Pinarbasi et al. teaches wherein the first and second super cells are in adjacent parallel rows of the plurality of super cells [See rejection above]
	Regarding Claim 12, within the combination above, modified Pinarbasi et al. teaches wherein: the solar module is rectangular with two parallel short sides and two parallel long sides; and the center line of the solar module runs parallel to the long sides of the solar module [See rejection above]
	Regarding Claim 13, within the combination above, modified Pinarbasi et al. teaches wherein each row comprises only a single super cell running the length of the long sides of the solar module [See rejection above]
	Regarding Claim 14,  within the combination above, modified Pinarbasi et al. teaches wherein the first and second super cells are in a same row of the plurality of super cells and the gap running along the center line of the solar module intersects the row comprising the adjacent first and second super cells [See rejection above]
	Regarding Claim 15, within the combination above, modified Pinarbasi et al. teaches wherein: the solar module is rectangular with two parallel short sides and two parallel long sides; and the center line of the solar module runs parallel to the short sides of the solar module [See rejection above]
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the new limitations, the new position taken by the examiner, which was necessitated by the amendment, meets the limitations of the claim as shown above in the office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726